United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3877
                                    ___________

Howard E. Clendenen,                 *
                                     *
          Appellant,                 *
                                     * Appeal from the United States
    v.                               * Tax Court.
                                     *
Commissioner of Internal Revenue,    * [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                              Submitted: September 7, 2007
                                  Filed: September 20, 2007
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Howard Clendenen appeals the tax court’s denial of his Federal Rule of Civil
Procedure 60(b) motion. Upon de novo review, see Arkansas Oil and Gas, Inc. v.
Comm’r, 114 F.3d 795, 798 (8th Cir. 1997) (standard of review), we conclude that the
tax court lacked jurisdiction to entertain the motion because it was filed approximately
two-and-a-half years after the court’s decision became final, and no extraordinary
circumstances existed that would have given the court jurisdiction to modify or vacate
its judgment. See Arkansas Oil and Gas, 114 F.3d at 799-800 (vacating tax court’s
denial of taxpayer’s motion to vacate because tax court lacked jurisdiction to hear
motion after tax court’s decision became final, absent extraordinary circumstances);
cf. Kansas Pub. Employees Ret. Sys. v. Reimer & Koger Assoc., 194 F.3d 922, 925-
26 (8th Cir. 1999) (upholding district court’s denial of Rule 60(b) motion because
change in law is not by itself an extraordinary circumstance, and district court did not
abuse its discretion in giving weight to equitable considerations in denying motion).

      Accordingly, we vacate the tax court’s denial of Clendenen’s motion to vacate.
                     ______________________________




                                          -2-